Citation Nr: 1511593	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  05-32 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied claims for a rating in excess of 10 percent for chronic lumbosacral strain, and service connection for bilateral hip and leg conditions.  The Veteran appealed, and in September 2011, the Board remanded the claims for additional development.  

In May 2013, the Board determined that a claim for a TDIU had been raised by the record in connection with the claim for increased rating for chronic lumbosacral strain.  The Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded all of the claims for additional development.  In September 2013, the Board (not the undersigned) denied all of the claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In October 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's decision with regard to the TDIU issue.  The Court's decision states that Board's September 2013 denials of the claims for an evaluation higher than 10 percent for chronic lumbosacral strain, and service connection for bilateral hip and leg conditions, to include as secondary to service-connected chronic lumbosacral strain, were affirmed.  Therefore, the sole issue before the Board is entitlement to a TDIU.  

A hearing was held before a local Decision Review Officer (DRO) in February 2005.  The Veteran was also previously scheduled for a Travel Board hearing in August 2011 but he did not report for his hearing, and absent good cause justification for nonappearance, his prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDING OF FACT

The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the RO denied claims for a rating in excess of 10 percent for chronic lumbosacral strain, and service connection for bilateral hip and leg conditions.  The Veteran appealed, and in September 2011, the Board remanded the claims for additional development.  As noted above, in May 2013, the Board determined that a claim for a TDIU had been raised, and remanded all three claims for additional development.  In September 2013, the Board denied all of the claims.  

The Veteran appealed to the Court.  In October 2014, the Court issued an Order and a Memorandum Decision which affirmed the Board's denials of the claims for an evaluation higher than 10 percent for chronic lumbosacral strain, and service connection for bilateral hip and leg conditions, to include as secondary to service-connected chronic lumbosacral strain.  The Court's decision vacated the Board's denial of the TDIU issue.  The Court essentially stated that VA had conceded that the Board had only considered the Veteran's service-connected chronic lumbosacral strain in its TDIU analysis, as opposed to the effects of all of the Veteran's service-connected disabilities on his employability.  

The Veteran's current total combined rating for service-connected disabilities is 100 percent, as follows: 100 percent disabling for PTSD (effective November 10, 2009); 10 percent disabling for chronic lumbosacral strain, and 10 percent disabling for dermatitis of the bilateral feet.  See 38 C.F.R. § 4.25 (2014).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Although the RO granted a 100 percent schedular rating for service-connected PTSD, effective November 10, 2009, under Veterans law this does not preclude consideration of a simultaneous TDIU rating.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  

Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  The Board must address this issue in light of this finding. 

The evidence indicates that the Veteran has not worked since 1987, due to an on-the-job back injury.  See e.g., VA spine examination report, dated in May 2013.

VA PTSD examination reports, dated in June 2009, April 2010, and May 2010, all show that the examiners concluded, in essence, that the Veteran's service-connected PTSD prevented him from working. 

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board finds that a TDIU is warranted.  There are no less than three competent opinions of record in which VA examiners essentially concluded that the Veteran is unemployable due to his service-connected PTSD, which is currently evaluated as 100 percent disabling.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.

Based on these facts, and the 100% rating, further litigation or another Board remand is simply not warranted.  The effective date of this award is not before the Board at this time (it must be addressed by the RO in the first instance).





ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


